Duffly, J.
(dissenting). I respectfully dissent from the court’s affirmative answer to two of the questions raised by this appeal: (1) whether inconsistent, extrajudicial statements of identification constituting the sole evidence of guilt is evidence sufficient to convict; and (2) whether the jury’s special verdict, finding the defendant guilty as a joint venturer but not as the principal of the crime of second degree murder, was supported by evidence sufficient to convict.
1. Identification evidence. There is a long-standing distinction in our jurisprudence between identification evidence and all other evidence.1 In Commonwealth v. Daye, 393 Mass. 55 (1984), the court set forth criteria pursuant to which a statement of identification made to the grand jury could be admitted as substantive evidence, and established the requirement that “identification evidence in addition to a prior inconsistent statement” must be produced or the evidence will not be sufficient to convict. Id. at 74. The court in Daye specifically left “open what other evidence would be required where the issue to which the prior inconsistent statements relates is not identification.” Id. at 75. That issue was first addressed in Commonwealth v. Noble, 417 Mass. 341, 345-347 (1994). The court in Commonwealth v. Sineiro, 432 Mass. 735, 741-742 (2000), addressed whether statements made at a probable cause hearing concerning “an essential element of the crime,” not identification, are admissible as substantive evidence in the absence of “some corroborative evidence.” I do not agree with the majority that this standard, arguably less stringent than that set forth in Daye, applies to identification testimony.
The basis for the requirement of additional evidence, when the extrajudicial statement was one made to the grand jury, is that “[gjrand jury testimony, while given under oath, is given in secret, may contain hearsay, is often done by way of leading *528questions, and is not subject to cross-examination.” Commonwealth v. Sineiro, 432 Mass. at 743-744. See United States v. Orrico, 599 F.2d 113, 117 (6th Cir. 1979), on which both Noble and Sineiro rely (“Our concern in this case focusses on the fact that the central element of the crime with which the defendant was charged was established entirely through the use of out-of-court statements, made at a time when the defendant had no opportunity to cross-examine the witnesses as to the accuracy of their accusations”2 ). Addressing this concern, the court in Daye imposed the requirement of additional evidence, stating: “[W]e will not permit convictions based exclusively on inconsistent extrajudicial testimony to stand” (emphasis added). 393 Mass. at 74. Consistent with this proscription, Willis’s recanted photographic identification of the defendant cannot constitute that additional evidence necessary to render the inconsistent grand jury statement of identification sufficient to convict.3’4
I reiterate certain facts in order to inform my discussion of the requirement of additional evidence set forth in Daye. The *529defense was mistaken identity. The prosecution presented no witness other than Willis who could identify the defendant as the shooter, and there was no circumstantial evidence linking the defendant to the crime — no guns were recovered, no identifiable fingerprints lifted from the bullets or casings found at the scene, and no behavior evoking consciousness of guilt. At trial, Willis did not identify the defendant as the shooter. Asked whether he recognized the person who approached him and Tillery, Willis said “No.” He testified that on the evening of January 30, 1995, he was not able to see the face of the shooter, and could not therefore identify him; the person was wearing either two “hoodies,” or one hoodie and something covering his face, when he walked down the middle of Harvard Street and started shooting a gun (it “looked like a .380 or something”). He also said that it was dark and he was drunk.5 Thus, the sole evidence implicating the defendant was Willis’s recanted extrajudicial identification. Willis acknowledged at trial that he had identified the defendant as the shooter to the police some six weeks after the shooting, and again during his grand jury statement nearly two years after the event,6 but stated that he had done so at that time on the basis of rumors in the *530neighborhood and pressure from friends and the victim’s family to do so.7 Compare Commonwealth v. Amado, 387 Mass. 179, 186 (1982) (witness testified at trial that defendant was not the killer, and that witness’s pretrial photo identification was made because face “looked familiar”; latter statement viewed by court as “in effect. . . den[ying] making any pretrial identification”) (emphasis original).
As noted by the majority, extrajudicial identifications and prior inconsistent statements have been treated as distinct by our courts, a distinction tracked by the Federal Rules of Evidence, as well as the Proposed Massachusetts Rules of Evidence (similarly identified as rules 801[d][l][A] and [C]). That both types of inconsistent extrajudicial statements of identification are admissible does not lead to the conclusion that when such statements comprise the sole evidence of guilt, they *531are sufficient to sustain a conviction.8 Daye specifically addressed the concerns expressed by members of Congress debating the proposed changes to the Federal rules of evidence, that “a person might be convicted solely upon such evidence,” see note 8, supra, by requiring that evidence in addition to the inconsistent extrajudicial statements be presented in order to convict. 393 Mass. at 74. I do not agree that the Massachusetts decisions relied on by the majority9 support a contrary view.10
*532In Commonwealth v. Fitzgerald, 376 Mass. 402 (1978), the court developed previously enunciated principles regarding the admissibility of extrajudicial identifications. The essential facts in Fitzgerald involve, as they do here, a witness who had selected the defendant’s photograph from an array at the police station, and again identified the defendant as the perpetrator in subsequent statements to the grand jury. At trial, the witness did not cooperate with the prosecution, and her identification testimony there was “contradictory and inconsistent.” Id. at 406. The court held that, “even when a witness is unable or unwilling to make an in-court identification, out-of-court identifications may be admitted as substantive evidence of guilt as long as the defendant’s due process and confrontation rights are satisfied.” Id. at 408. Prognosticating the Daye requirement of additional evidence to support sufficiency, the court went on to state, “As such substantive evidence, extrajudicial identifications may be considered in conjunction with other substantive evidence in evaluating the disposition to be made on a motion for a directed verdict” (emphasis added). Ibid. Thus, under Fitzgerald, two extrajudicial identifications were still required to be considered “in conjunction with other substantive evidence” of guilt to overcome a motion for required finding.11
In contrast to the case at bar, where Willis, an “unwilling” witness, acknowledged having made an earlier identification, but at trial testified that the prior identification was not accurate, Commonwealth v. Torres, 361 Mass. 737, 738-739 (1975) (see note 6 supra), and Commonwealth v. Vitello, 316 Mass. 426, *533458-459 (1978),12 accord Commonwealth v. Weichell, 390 Mass. 62, 71-72 (1983), cert. denied, 465 U.S. 1032 (1984), cited by the majority, illustrate circumstances where a witness who is “unable” to make an in-court identification, nevertheless at trial adopts the extrajudicial identification as still accurate.
As noted earlier, Willis acknowledged that he had made the prior identifications.13 A witness’s “acknowledgment” that a pretrial photographic identification was made means something different than a witness’s “affirmation” or “adoption” of his prior identification. If a witness at trial rejects the truth or validity of a prior statement, although agreeing that the statement was made, the testimony does not “constitute a plain adoption of an earlier statement.” See Commonwealth v. Fiore, 364 Mass. 819, 823-824 (1974). Acknowledgment of a pretrial photographic identification means merely that the witness recalls, at trial (as Willis did here), that he or she selected the photograph of the defendant who the witness, at the time of selection, identified to be the perpetrator of the crime. Compare Commonwealth v. Amado, 387 Mass. at 186-189.
When an extrajudicial identification or statement is affirmed by the witness now testifying in court as having been accurate when made, and is adopted by the witness at trial, the statement is no longer hearsay but testimonial. See Commonwealth v. Fiore, 364 Mass. at 823-824; Commonwealth v. Tiexeira, 29 Mass. App. Ct. 200, 202 (1990); Commonwealth v. Fort, 33 Mass. App. Ct. 181, 187 n.2 (1992); 5 Weinstein & Berger, *534Evidence § 801.21[4] (2d ed. 2000). See also Commonwealth v. Daye, 393 Mass. at 67 n.13.
The Daye test strikes an appropriate balance between developing rules of evidence and important constitutional protections, and does not support the conclusion that a witness’s recanted out-of-court statements of identification combine to constitute evidence sufficient to convict in the absence of additional evidence of identification.
2. Joint venture. Even if the majority is correct that the evidence identifying the defendant as the shooter was sufficient to convict on that basis, I would reverse. The issue is whether the evidence of joint venture was sufficient to allow the case to go to the jury on that theory. “Here it is clear that the jury based their . . . verdict on the joint venture theory only.” Commonwealth v. Alvarez, 422 Mass. 198, 212 (1996). The jury, on special jury slips, found the defendant guilty of second degree murder of Tillery as a joint venturer, but not as a principal. “The judge’s action on a motion for a required finding based on a specific theory14 must be measured by the state of the evidence when the Commonwealth rests, and if such evidence is lacking, the defendant is entitled to a required finding as to that theory.” Commonwealth v. Berry, 431 Mass. 326, 331 (2000). “ ‘[The] question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’. . . Thus, to sustain the denial of a directed verdict, it is not enough for the appellate court to find that there was some record evidence, however slight, to support each essential element of the offense; it must find that there was enough evidence that could have satisfied a rational trier of fact of each such element beyond a reasonable doubt.” Commonwealth v. Latimore, 378 Mass. 671, 677-678 (1979) (citation omitted). Commonwealth v. Flynn, 420 Mass. 810, 814 (1995).
*535Here, as in Commonwealth v. Berry, supra,15 and Commonwealth v. Green, 420 Mass. 771, 779 (1995),16 “[t]he Commonwealth needed to present evidence that a principal other than the defendant committed the [shooting].” Berry, supra at 332. See Commonwealth v. James, 30 Mass. App. Ct. 490, 500 (1991) (“there must be a guilty principal before there can be an aider or abettor . . .”). In addition, the Commonwealth needed to establish that the defendant was present at the scene,17 and that he shared with the principal the intent to commit murder. Commonwealth v. Filos, 420 Mass. 348, 354 (1995) (to prove defendant was guilty of aiding or abetting “the Commonwealth had to introduce sufficient evidence that someone committed the prohibited act, and that the defendant intentionally assisted the principal in the commission of the crime while sharing the mental state required for that crime”). Commonwealth v. Berry, 431 Mass. at 330 (“the Commonwealth must prove that the defendant shared the mental state required for the crime of manslaughter, and that he satisfied the other elements of the test for joint venturer”). See Commonwealth v. Soares, 377 Mass. 461, 470, cert. denied, 444 U.S. 881 (1979); Commonwealth v. *536Mendes, 46 Mass. App. Ct. 581, 587 (1999). The requisite elements have been summarized as follows: “the Commonwealth must prove (1) that the defendant was present, (2) with knowledge that another intended to commit the crime or with intent to commit the crime,18 and (3) by agreement was willing and available to help if necessary.” Commonwealth v. Lee, 43 Mass. App. Ct. 164, 167 (1997). In the circumstances of this case, the Commonwealth must have presented evidence sufficient to establish, beyond a reasonable doubt, that Mattox was the principal in the shooting of Tillery and that the defendant shared with Mattox the intent to shoot Tillery.
Even if Willis’s inconsistent statements in the grand jury minutes as to Mattox’s presence at the scene were corroborated as required, see Sineiro, 432 Mass. at 741-742,19 and thus were admissible substantively, the evidence does not allow any *537rational trier of fact to find the essential elements of the crime beyond a reasonable doubt.
To the grand jury, Willis stated that during the shooting Mattox was “[djirectly across the street on the next comer.” “When ‘Jay’ came down the street, shooting, [Mattox] was there, across the street.” He described the distance as “[l]ess than 20 feet.” “Not even as far as just standing to that chair. Not even that far. Real close.” He also stated to the grand jury that after the second round of shots, he saw two people running who “looked like” the defendant and Mattox. Portions of the grand jury statements relating to the shooting and admitted in evidence are set forth in the margin.20 *540the bullet wounds to Tillery’s body came from the same nine millimeter gun. A nine millimeter live round, such as one that (according to the ballistics expert) would be ejected following an attempt to clear a jam, was found near the comer of Harvard and Standish. Also in the direction of that comer, ten feet north of the bicycle where Tillery fell to the ground after being shot, a nine millimeter casing was found. Willis testified that he heard a second series of gunshots soon after he observed the shooter attempt to unjam his gun at the comer. A witness, who heard the gunshots from where she stood in the laundromat, testified that the two series were forty-five seconds apart.
*538That there were two guns fired may be inferred from the ballistics evidence. Live and spent bullets and casings from a .380 *539semiautomatic and a nine millimeter semiautomatic gun were found at the scene, in the area between where the bicycle lay in the middle of Harvard Street and the closed Harvard Street bridge, at the intersection of Harvard, Greenwood and Standish streets.21 Willis testified that the gun in the defendant’s hand when he first approached and started shooting looked “[l]ike a .380 chrome.” Based on the medical testimony, at least three of
*540It is not enough to produce evidence sufficient to establish Mattox as a joint venturer. In the circumstances of this case, the gun that shot and killed Tillery must be placed (inferentially if not directly, but in either case beyond a reasonable doubt) in Mattox’s hand. See Commonwealth v. Green, 420 Mass. at 779; Commonwealth v. Berry, 431 Mass. at 332. Then, in order to establish the requisite shared intent, the Commonwealth needed to establish “beyond a reasonable doubt that [the defendant] knew that [Mattox] was armed with a [gun].” Commonwealth v. Hennessey, 17 Mass. App. Ct. 160, 163 (1983). This is not a situation, like a group melee, “in which the participants act together with a similar mental set toward a common end and where it may be unfeasible, and in any event needless, to decide who was a principal and who a helper — for each is guilty whether acting in one or the other role or successively in both.” Commonwealth v. Sanchez, 40 Mass. App. Ct. 411, 418-419 (1996). Nor is this a joint venture in which felony-murder was also charged, thus implicating broader concepts of criminal complicity not operative here. See Commonwealth v. Richards, 363 Mass. 299, 307 (1973) (“A broad conception of complicity *541is indeed at work in the special field of so called felony-murder, but there is no basis for importing it into the present case,” where the charge is joint venture).
Here the evidence permits the reasonable inference that the defendant was the sole gunman, thus: Walking down Harvard Street from the bridge, the defendant shot at and hit Tillery in the neck with a .380, resulting in Tillery’s immediate paralysis so that he could not flee but fell where he had been standing, near the bicycle. At some point, the .380 jammed, as evidenced by two live .380 rounds found in the vicinity of the body. The defendant, it may be inferred, stopped to check whether Tillery was dead; finding him alive but disabled, he turned his attention to Willis, who had in the meantime ducked behind a van. By the time Willis got up to run, the defendant was behind him, and chased him back up the street to the comer of Harvard and Standish. There, the defendant attempted to fire a second gun, a nine millimeter, but this, too, jammed. This is evidenced by the live nine millimeter round found at that same location. The defendant then ran a few feet back down Harvard, shooting Tillery as he lay on the ground in front of the laundromat, four storefronts from the comer. This is evidenced by the nine millimeter casing found ten feet north of the bicycle, the four nine millimeter casings found closer to the bicycle, and the three spent nine millimeter bullets retrieved from underneath Tillery.
A majority of the panel think the evidence supports the necessary inferences that Mattox fired the gun that shot and killed Tillery and that the defendant shared with Mattox the intent to kill Tillery. To reach the requisite inferences requires the following train of inferential thought: that two weapons were fired at Tillery; that Mattox had in his possession one of the guns; that Mattox’s gun killed Tillery; and that the defendant was aware that Mattox had a gun and that he intended to use it to kill Tillery.22 These are inferences too tenuous to constitute more than impermissible speculation. “The question of guilt *542must not be left to conjecture or surmise.” Commonwealth v. Perry, 432 Mass. 214, 221 (2000). On the basis of this evidence, “[a] rational jury would not be warranted in inferring that the defendant was at the scene as a joint venturer. ‘Such an inference would be speculative and highly unreasonable . . . .’ ” Commonwealth v. Berry, 431 Mass. at 333, quoting from Commonwealth v. Green, 420 Mass. at 780. See Commonwealth v. Flynn, 420 Mass.. at 818; Commonwealth v. Sanchez, 40 Mass. App. Ct. at 418. In any case where, as here, “the evidence tends equally to sustain either of two inconsistent propositions, neither of them can be said to have been established by legitimate proof.” Commonwealth v. Flynn, supra at 817. I would reverse.

In part, this is because “eyewitness identification often plays a major, if not determinative, role in the trial of criminal offenses, and the dangers of mistaken identification are great and the result possibly tragic . . . .” Commonwealth v. Dickerson, 372 Mass. 783, 789 (1977). Commonwealth v. Dougan, 377 Mass. 303, 316-317 (1979). See Commonwealth v. Fitzpatrick, 18 Mass. App. Ct. 106, 110 (1984) (discussing “importance of eyewitness identification,” and “the Commonwealth’s heavy burden with respect to proof of that issue”).


The out-of-court statements at issue in Orrico consisted of one witness’s prior, recorded recollection, and another witness’s grand jury statement. The statements, which provided evidence of facts constituting an essential element of the crime, did not corroborate each other and were held not sufficient to convict.


Compare Ticey v. Peters, 8 F.3d 498, 504-505 (7th Cir. 1993) (Cudahy, J., dissenting), “[T]he majority has not pointed to any corroboration of [the witness’s] earlier identification. The majority relies for ‘corroboration’ on another statement by [the witness]. This statement may in a minor way add something to the credibility of the first one, but it essentially piles one uncorroborated (unsworn and unrecorded) statement on another. This is not ‘corroboration’ as the word is commonly understood. ... If anything, the guidelines [for admissibility of a prior inconsistent statement] should be applied more stringently in a case like [this] where the inconsistent statements are the sole foundation for the conviction. Given the absence of truly corroborative evidence supporting [the witness’s] initial identification, the circumstances in this case do not foreclose reasonable doubt.”
Even applying the Sineiro requirement of “some corroborative evidence” to identification, the outcome would not be different. Sineiro does not suggest that the corroborating evidence may be a second recanted inconsistent statement on the same issue.


I agree with the majority that Willis’s grand jury identification of Clements as the shooter meets the requirements of admissibility under Daye, that the statement was under oath and the witness could be effectively cross-examined.


The fact that, at trial, Willis also testified affirmatively to the standard prosecutorial query, “was your memory better” at that time? is not illuminating, nor particularly relevant. Willis, who knew the defendant, was not testifying either to a lack of memory regarding what the defendant looked liked, or to a lack of memory regarding his identification of the defendant at the police station or to the grand jury. More significant is the fact that the initial identification was made some six weeks after the shooting, and should not therefore be cloaked with the “superior probative worth of an identification made closer in time to the events in question.” Commonwealth v. Daye, 393 Mass. at 61. See note 6, infra.


The majority places considerable reliance on the proposition, frequently advanced in our case law, that extrajudicial identification has “equal or greater testimonial value than one made in court.” Commonwealth v. Torres, 367 Mass. 737, 739 (1975). Commonwealth v. Weichell, 390 Mass. 62, 71 (1983), cert. denied, 465 U.S. 1032 (1984). The value attributed to the evidence is relative, not absolute. See People v. Gould, 54 Cal. 2d 621, 626-627 (1960), overruled by People v. Cuevas, 12 Cal. 4th 252 (1995) (“[t]he failure of the witness to repeat the extrajudicial identification in court does not destroy its probative value, for such failure may be explained by loss of memory or other circumstances”). The statement recognizes that an in-court identification made years after the event has no inherent or greater reliability than when the identification was first made “because the circumstances of the earlier identification often were less suggestive and because that identification oc*530curred closer to the time of the offense.” Weichell, supra at 71. See id. at 87 (Liacos, C.J., dissenting) (the admissibility of extrajudicial identifications “is premised on a practical assessment of the relative reliability of different methods of identification. The inherent suggestiveness of the courtroom setting and the passage of time serve to diminish the reliability of an in-court identification”). (Emphasis added.) Thus, in Torres, where there was no attempt at in-court identification, a witness’s prior identification made at a probable cause hearing seventeen days after the crime was properly admitted; in Weichell, where the witness also identified the defendant at trial, a composite drawing based on the witness’s description made hours after observing him was admissible as substantive evidence.
The timing of Willis’s earlier identification fails to support the assumption that it was less subject to coercion or suggestibility when made. After the date of the shooting, nearly six weeks passed before Willis made his initial identification at the police station. During that time, according to Willis, he was influenced by rumors and pressured by Tillery’s family to identify Clements as the shooter. To the extent that temporal proximity can be said to protect such identifications from “corruption, false suggestion, intimidation, or appeals to sympathy,” State v. Newsome, 238 Conn. 588, 600 (1996), or “the suggestions of others,” Clemons v. United States, 408 F.2d 1230, 1243 (D.C. Cir. 1968), it was not present here.


I do not agree that it is reasonable to infer from the evidence that Willis changed his testimony because he was afraid. I would add to the majority’s recitation of facts, on the subject of Willis’s “fear,” that he admitted to being nervous about testifying (“of course”), but when pressed to admit to “fear,” he answered: “Well, it’s not really fear. It’s just — in neighborhoods, rumors spread. Rumors is what a lot of things happen over. Sometimes, rumors aren’t true. So the rumor was that he did it.”


The Congressional committee reports accompanying both the adoption of Fed.REvid. 801(d)(1)(A) and, subsequently, 801(d)(1)(C), addressing concern about the issue, underscore that the rules address only admissibility and not sufficiency. See discussion in United States v. Orrico, 599 F.2d 113, 117-118 (6th Cir. 1979).
With respect to the adoption of Rule 801(d)(1)(A), the Orrico court noted that the “old rules [were changed], in preference for a very broad standard of admissibility with the goal of placing all relevant evidence before the trier of fact. . . . The possibility of a case arising in which the Government attempted to make its case entirely based on such evidence, previously inadmissible, was foreseen. While the new Rules were under consideration by Congress, objection was made that admitting prior inconsistent statements as substantive evidence raised the possibility that a person might be convicted solely upon such evidence. The Senate Committee responded: ‘It would appear that some of the opposition to this Rule is based on a concern that a person could be convicted solely upon evidence admissible under this Rule. The Rule, however, is not addressed to the question of the sufficiency of evidence to send a case to the jury, but merely as to its admissibility. Factual circumstances could well arise where, if this were the sole evidence, dismissal would be appropriate.’ ” (Emphasis supplied.) United States v. Orrico, supra. See 5 Weinstein & Berger, Evidence § 801.21 [5] (2d ed. 2000).
In discussing the desirability of adopting Rule 801(d)(1)(C), a provision originally not included in the Federal Rules of Evidence, S. Rep. No. 94-199, 94th Cong., 1st Sess. 2 (1975), also notes the concern, which lead to its earlier exclusion from the Rules, that a conviction could be based on such statements of identification, and goes on to comment: “Upon further reflection, that concern appears misdirected. . . . [Tjhis exception is addressed to the ‘admissibility’ of evidence and not to the ‘sufficiency’ of evidence to prove guilt” (emphasis supplied).


I do not include Sineiro in my discussion of these cases because, as indicated supra, in my view Sineiro does not address corroboration of grand jury identification testimony. That was decided by the court in Daye.


The majority cites a number of other jurisdictions that have held that recanted extrajudicial statements are not sufficient to convict absent corroboration. See also, e.g., Gibbs v. State, 7 Md. App. 35, 39-40 (1969) (where witness recanted his several earlier identifications, “any evidential value which the extrajudicial identifications may have had was . . . completely dissipated,” and insufficient “upon which to base a finding of guilt *532beyond a reasonable doubt”). Because I would distinguish circumstances in which a witness does not recant the extrajudicial identification, I would not have included as supporting the majority’s view the following: Bedford v. State, 293 Md. 172, 174-185 (1982); State v. Hendrix, 50 Wash. App. 510, 514-515 (1988) (citing cases from other jurisdictions in which extrajudicial identifications have been held sufficient to support a conviction, but noting “in those cases . . . , the witnesses . . . did not express reservations regarding their prior identification when describing it at trial”).


The Fitzgerald court declined to reach the issue raised by the defendants in that case, that use of “the photographic identifications as the sole basis for a jury verdict of guilty would violate [the defendants’] rights of due process and confrontation,” noting the presence of “other substantive evidence of guilt,” including the witnesses’s in-court identification of the defendants. Commonwealth v. Fitzgerald, 376 Mass. at 410 & n.5.


In Vitello, the court held that “[t]he extrajudicial identification may be used substantively even when the witness is unable or unwilling to make an in-court identification. . . . Assigning independent probative value to extrajudicial identification in such a situation is reasonable, we have noted, ‘particularly where the witness, because of the time lapse before trial, is unable to make an in-court identification but clearly recollects having positively identified the defendant earlier.’ ” 376 Mass. at 458-459, quoting from Commonwealth v. Swenson, 368 Mass. 268, 272 n.3 (1975). In Vitello, a witness testified at trial that he was “positive” of the accuracy of the extrajudicial identification. He was unable to make an in-court identification of the defendant, who had lost considerable weight.


Absent such acknowledgment, the identification is not admissible as probative evidence because the witness is not subject to cross-examination. See Commonwealth v. Daye, supra at 73-74 & n.17, and our discussion, infra. See also Commonwealth v. Rater, 409 Mass. 433, 447 (1991).


At the close of the Commonwealth's evidence the defendant made a motion for a required finding of not guilty on the grounds that there was a failure of proof both as to identification (see discussion in part 1, supra), and as to his participation as a joint venturer.


In Berry, 431 Mass. at 327-328, a group of people, including the defendant, approached the place where the victim was standing. One of the members of the approaching group was “looking” at the victim; the defendant and the victim exchanged words; then the defendant and the victim began to fight. Police officers saw three or four separate groups fighting. The victim was stabbed and died as a result. A knife was found at the scene. During the altercation, the defendant was seen with a “shiny object.” This was enough to convict the defendant as a principal, but not as a joint venturer.


In Green, 420 Mass. at 772-773, the victim and witness had engaged in a drug transaction with the defendant pursuant to which the victim withheld some money and the defendant issued threats. Several nights later, a car drove by the victim and witness and a shot was fired from the passenger side. After four more shots were fired, the witness looked up and saw the defendant pointing a gun at them. This was not evidence sufficient to establish “that there was a principal other than the defendant who committed the shooting . . .[, or] that the defendant was, by agreement, willing and able to assist this principal in the shooting, and knew that the principal had a gun.” Id. at 779.


A related theory of joint venture culpability, not requiring presence, but not applicable on the facts of this case, is accessorial liability. See G. L. c. 274, § 2. “[I]n order to be punished as an accessory before the fact, the defendant must have actually aided in the commission of the felony or counseled, hired, or otherwise procured someone to commit it.” Commonwealth v. Raposo, 413 Mass. 182, 188 (1992). See Commonwealth v. Ortiz, 424 Mass. 853, 857 (1997).


In several cases, including most recently Commonwealth v. Berry, supra at 330, a portion of this summary has been stated as requiring that the defendant have “knowledge that another intended to commit the crime or with intent to commit a crime” (emphasis added). See, e.g., Commonwealth v. Longo, 402 Mass. 482, 486 (1988); Commonwealth v. Mahoney, 406 Mass. 843, 846 (1990); Commonwealth v. Ortiz, 424 Mass. at 856; Commonwealth v. Sim, 39 Mass. App. Ct. 212, 215 (1995). See also Commonwealth v. Silanskas, 433 Mass. 678, 689 (2001). The apparently inadvertent use of the indefinite article in this location in the sentence could, out of context, be viewed as suggesting that the intent to commit “any” crime, but not necessarily “the” crime that the principal intended to commit, will confer joint venture liability. The iteration “knowledge that another intends to commit a crime,” see Commonwealth v. Clarke, 418 Mass. 207, 214 (1994), “or with intent to commit the crime,” would be correct, as is “knowledge that another intends to commit the crime or with intent to commit the crime.” See Commonwealth v. Lee, 43 Mass. App. Ct. 164, 167 (1997).


Willis, testifying at trial, denied that the co-defendant, Mattox, was present at the time of the shooting and stated that no one was near the shooter when he walked down the middle of the street and began to shoot. Willis saw no one he recognized running from the scene of the shooting. At the police station, Willis did not identify anyone other than the defendant as present at the shooting, nor did he identify the defendant or Mattox as either of the two people he saw running; he stated that he could not see who the two people running were, or what they were wearing, or whether they were carrying anything. He did not select a photograph of Mattox until the grand jury proceedings. Thus, the only evidence that Mattox was present at the scene was contained in the inconsistent grand jury statements. To be admissible substantively, these statements would have to be corroborated by additional in-court evidence identifying Mattox. It might be argued that, as testimony concerning an element of the crime, only “some additional evidence on that *537element” would be needed. See Sineiro, supra at 742. In my view, that modicum of evidence is also absent. This was not, however, an issue raised on appeal. In any event, the admission of the grand jury statements does not change the outcome in light of my view that the statements as they relate to Mattox’s role as principal do not provide evidence sufficient to convict the defendant as a joint venturer.


Q.: “What happened after Gregory Tillery was done speaking with the person he knew?”
A.: “Someone came walking in the middle of the street.”
Q.\ “When you say ‘someone came walking in the middle of the street,’ who came walking in the middle of the street?”
A.: “Jay.”
Q.\ “Jason Clements?”
A.: “Yes.”
Q.\ “Did you see which direction Jason Clements came from?”
. A.: “It looked like he was coming from the bridge towards the opposite direction, the way we just came.”
Q.: “Was he headed towards you?”
A.: “Yes.”
Q.: “What happened as you saw Jason Clements walking towards you?”
A.: “He took a quick turn, pulled out a gun, and started shooting.”
Q.: “How far was he from you and Gregory Tillery when he started shooting?”
*538A.: “Like maybe from here to that table.”
Q:. “Ten feet?”
A.: “I don’t even think it was that far.”
Q.\ “Did you see the gun?”
A.: “Yes.”
Q.: “What did it look like?”
A.: “Silver. Like a .380 chrome.”
Q.: “What happened when he pulled it out?”
A.: “He pulled it out, started shooting, and I ducked behind the car at the comer.”
Q.: “What direction was he shooting in?”
A.: “Towards us. Towards me.”
A.: “. . . I got up. And, by the time I was getting up to ran, he was behind me.”
Q.: “Who was behind you?”
A.: “Jason.”
Q.: “And what happened?”
A.: “He chased me across the street.”
Q.: “And what happened next?”
A.: “He was trying to shoot, but the gun was jammed because it was >>
Q.: “How much time has passed between the time you saw Jason Clements trying to cock the gun and the time you heard the next round of shots?”
A.: “Minute, if. Maybe not even a minute.”
Q.: “Where was Kenneth Mattox during this period of time?”
A.: “Directly across the street on the next comer.”
Q.\ “When was the last time you remember seeing Kenneth Mattox and what you have described as having gone on?”
*539A.: “When ‘Jay’ came down the street, shooting, he was there, across the street.”
Q.: “How far was Kenneth Mattox from where Jason Clements was when Jason Clements open fired?” [szc].
A.: “Not even as far as just standing to that chair. Not even that far. Real close.”
Q.\ “Less than 20 feet?”
A.: “Yes.”
Q.: “And did you see what Kenneth Mattox did when Jason Clements was chasing after you?”
A.: “No.”
Q.: “Do you know whether or not he stayed in the area?”
A.: “I don’t know. From when I had got away and ran down the street and I was at the bridge, at the end of the street, and it’s high in the air, I was checking to see if I got shot because I was so close. I thought I got shot and I didn’t feel it.”
Q.: “What did you see?”
A.: “And I saw two guys running down that same street, that same street I ran; and they took the first turn, that first right onto the next street that goes off of that street. Two guys, one tall, one short.”
Q.: “And the two people that you saw leave the area, who were they?”
A.: “It looked like ‘Jay’ and Kenneth.”


In the area close to the bicycle, on the side toward the bridge — where Harvard Street intersects with Greenwood and Standish — and away from the liquor store, were found two .380 caliber live rounds and one .380 caliber discharged casing, four nine millimeter discharged casings, four spent nine millimeter bullets, and a bullet fragment. One nine millimeter spent shell casing was found ten feet north of the bicycle, toward Standish Street. Three of the nine millimeter spent bullets were located beneath Tillery. Some distance away, at the comer of Harvard and Standish streets, a single nine millimeter *540live round was also retrieved. Ballistics experts testified at trial that when a semiautomatic is fired, the case ejects either to the left or right of the gun. When the gun jams, efforts to cock or unjam the gun may result in a live round ejecting from the gun. Once the bullet is ejected, the gun can be fired.
The evidence indicates that Tillery was shot first from a distance by a bullet entering the side of his neck hitting his spine and resulting in immediate paralysis. Tillery was also shot from the front, not at close range, most probably after falling to the ground, once in the middle of the forehead and three times in the chest. The gun shot wounds to the chest indicate they were fired in rapid succession.


The majority’s inference is based in part on testimony of a lay witness that placed Tillery’s body in the street “facing Glenway,” with his feet toward the bicycle. If positioned in this fashion, the defendant would have had to run from the comer of Harvard and Standish and past the body before shooting, as two of the bullet wounds had an upwards trajectory (a third, however, traveled in a downward direction). The only evidence regarding the location of the *542defendant and Mattox would place the defendant in the middle of Harvard Street, walking from the direction of the bridge, and Mattox “[djirectly across the street on the next comer.” The comer that could be seen when facing the defendant is that of Harvard and Greenwood. It must be assumed that Willis was looking in that direction in order to see the shooter when he made the observation as to where Mattox was standing. This unassailable fact coupled with the ballistics evidence, all of which was found in a northerly direction toward the Harvard street bridge, more readily supports the inference that all of the shots were made with the shooter’s back toward the bridge, facing in the direction of Glenway Street.